Citation Nr: 0604599	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  01-08 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a skin rash, to include as due to undiagnosed 
illness.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a back disability, to include as due to 
undiagnosed illness.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a bone degeration disability, to include as 
due to undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a stomach disability, to include as due to 
undiagnosed illness.

5.  Entitlement to service connection for a joint pain 
disability, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1974 to August 1977 
and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran and his spouse testified at a Board 
hearing at the RO in August 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

At the August 2003 Board hearing, the veteran appears to have 
indicated that with the assistance of an attorney he had 
applied disability benefits from the Social Security 
Administration (SSA).  It appears from the testimony that the 
veteran was indicating that his SSA claim was based on some 
of the same disorders which are the subject of this appeal.  
Such records could be relevant to adjudication of the 
veteran's claims, and appropriate action is necessary to 
obtain any such records before the Board may properly proceed 
with appellate review.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  

The case is hereby REMANDED to the RO via the AMC for the 
following actions:

1.  The SSA should be requested to 
furnish copies of any and all 
administrative and medical records 
related to any application for disability 
benefits filed by the veteran.

2.  The RO should then review the 
expanded record and readjudicate the 
issues on appeals.  The RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


